                                           LAW OFFICE
                    Case 1:20-cv-01749-AT Document 33 OF
                                                       Filed 08/03/20 Page 1 of 1
                                      JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
                                                                                                      08/03/2020
JAZELLER @ ZELLERLEGAL .COM
                                                                                              T ELEPHONE : 212.229.2249
                                                                                               F ACSIMILE : 212.229.2246
J OHN M. G URRIERI
JMGURRIERI@ ZELLERLEGAL . COM




                                                              -XO\൭൫൬൪൬൪

        VIA ECF

        Hon. Analisa TorresUnited States District Judge
        United States District Court for the Southern District of New York
        Daniel Patrick Moynihan United States Courthouse

        Re: Catahan et al v. Eco Community Cleaners Inc. et al൬൪&9൫൱൮൳ $7

        Dear Judge Torres:

                ๠LV ¿UP represents the SODLQWL൵ LQ WKH DERYe-UHIHUHQFHG DFWLRQ ๠H SODLQWL൵ PRYHV WR
        DGMRXUQWKH$XJXVW൰൬൪൬൪FRQIHUHQFHEHFDXVHQRGHIHQGDQWKDV DSSHDUHGGHVSLWHEHLQJIXOO\
        VHUYHG,WKDQNWKH&RXUWIRULWVWLPHDQGFRQVLGHUDWLRQ

                                                              5HVSHFWIXOO\VXEPLWWHG
        GRANTED. The conference scheduled for
        August 6, 2020 is ADJOURNED to
        August 20, 2020, at 11:00 a.m. By
        August 13, 2020, the parties shall submit             John M. Gurrieri
        their joint letter and proposed case
        management plan.

        SO ORDERED.
        Dated: August 3, 2020
               New York, New York




                                  277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
